DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 1st, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/321,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Twomey (U.S. PGPub. No. 2012/0184990). Twomey discloses a similar surgical instrument (Figs. 1A-3 and 15A-15D) including a housing (20), a moveable handle (1544), a trigger and a drive assembly (1590 and associated parts). The device further includes a linkage including a linkage body and a lockout finger extending transversely from a side surface of the linkage body and interacts with the drive housing, such that drive housing is configured to inhibit rotation of the linkage when the movable handle is disposed in the initial position and the trigger is disposed in the un-actuated position (see annotated Figure 15D in the last office action mails 8/24/2021). 
Although Twomey teaches a similar surgical instrument with similar elements, the prior art fails to disclose the particularly claimed linkage body configuration, “wherein the linkage body includes a first end portion operably coupled to the trigger, a second end portion operably coupled to the knife, and a central portion disposed between the first and second end portions, and wherein the linkage body includes an apex in the central portion at a distal end thereof, the apex having a peg extending transversely therefrom to pivotably couple the linkage to the housing” as recited in independent claim 1. 
The Examiner has fails to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1.
Accordingly, claims 2-10 and 13-15 are allowed due to their dependency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 and 13-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794